To the honourable James Moore, Esq., Governor of all that part of the said Province that lyes south and West of Cape Fear And to the rest of the true and absolute Lords and Proprietors Deputies Sitting in a Court of Chancery.
Humbly Complaining Sheweth unto your honours [your Orator John Seabrooke of] Colleton County in the said Province Planter, That your Orator haveing for Several [torn] Traded amongst Sundry Nations of Indians inhabiting to the Southward and finding the distance from Charles Town to the Nations with whom he had any Dealings to be very long and tedious insomuch that the Losses and disapointments he usually mett withall in going to and from the Said Indians to buy Goods was very Considerable, That Your Orator about two or three years since resolved to build him a house wherein to putt and secure his goods in some place that should be neare more Comodious and Suitable to his Necessities and occasions with which resolution your Orator about the time Last mentioned did acquaint one John Bray late of Colleton County in the Said Province Planter Deceased and after some discourse had between your Orator and the Said Bray and Jane his wife touching and Concerning a Convenient place whereon your Orator might Sett up and build him a house for his Occasions as aforesaid, It was at last Concluded and Agreed *80upon by and between your Orator and the Said Bray, That your Orator should freely and lawfully Sett up and build a house of what dimentions and in what form he liked best on such parts and places in the Said Brays Plantation where he lately lived as your Orator should pitch upon, Provided your Orator did not prejudice or Damnify the Said Bray and the Said Bray did moreover then and at that time and at Severall times since in the presence and hearing of the Said Jane faithfully promisse your Orator that if he would Sett up and build a house on his the Said Brays Plantation that it should and might be Lawfull to and for your Orator at any time or times to take pull downe remove and Carry away the Said house as your Orator thought fitt without any hinderance Inter[torn] whatsoever offered by the Said Bray or by the said Jane or any other p[torn] Said house should be properly your Orators and that he the Said Bray [torn] Claime right or pretence to the Same upon any Account whatsoever, Prompted by his own Occasions and Necessities and Incouraged by the Said Bray and by the Said Jane as is aforesaid Your Orator by the order and with the Consent and good Likeing of the Said John Bray, and of the Said Jane Bray did Sett up and build a house adjoyning to the Said Brays dwelling house on his Said Plantation and that the Said house built and Sett up by your orator was of these dimensions following vizt fifteen foot Long and Seventeen feet wide, and the Said house together with the doors Locks hinges, Staples and other necessaries, Cost your Orator Tenn or twelve pounds,25 Yet so it is may it please your honours That your orator about eighteen months or two years Since being willing to leave the Said Plantation would have taken down and Carried away his said house and Sett up and rebuild the Same in some other place But the Said Bray and Jane his wife no Sooner perceived your orators design and purpose but Contrary to his and her Promise made as aforesaid they the Said John and Jane [torn] Suffer your Orator to take down his said house Telling your Orator [torn] your Orator leave to Sett up and build his house on his the Said Bray [torn] him he should take it away again, which if he offered or Attempted your Orator [torn] hindered and opposed by them with force, and the Said Bray in his life time has Several times when your Orator has requested to take and Carry away his house, Threátned and Vowed to be the Death of him or them that should come to take it away, and the Said John and Jane have given out in Speeches that the house did belong to them the Said John and Jane Bray and that your orator has nothing to do with it all which Practices and dealings of the Said John and Jane Bray are Contrary to right equity and good Conscience, And your orator further Sheweth your Honours That the Said John Bray died not long since in this Province, and the Said Jane his Executrix who has by virtue thereof Entered into and upon and taken Possession of all the Estate reall and personall of the Said John and is thereby become liable to Answer this your Orators Bill of Complaint and to *81restore him his Said house or the Value thereof In tender Consideration whereof and for that your orator is not releiveable in the premises according to the Strict rules of the Comon Law his witnesses that could prove the Same being dead or in remote places unknown to your Orator So that your Orator is remediless unless by the aid of this honourable Court your Orator may have a particular discovery of the premises by the Oath of the Said Jane Bray Executrix as aforesaid who when she doth answer thereto must and will discover the Same To the end therefore that the Said Jane Bray who well knoweth all and Singular the premises to be true in such manner and form as they are in this your Orator’s Bill of Complaint sett forth may upon her Corporall Oath disclose and discover, Whether your orator did not build and Sett up a house on the Plantation of the Said Bray by and with the Said John Bray’s Consent; whether [torn] Bray and She the Said Jane or either of them did not Severall times [torn] built the Said house Promisse and assure your Orator that your Orator should [torn] should think Convenient take down and Carry away the Said house by him sett up or to be Sett up as aforesaid whether She the Said Jane Bray doth not verily believe and whether your Orator did not tell the Said John and Jane Bray That he would not build a house upon his Plantation unless he might have liberty of takeing of it down and Carrying it away as aforesaid Whether the Said John and Jane Bray have not severall times declared to some of his or her Neighbours or Acquaintance That the house your Orator had built upon his Plantation was none of his the Said John Bray’s nor did he pretend to have any right or property in or to the Same, And likewise that the Said Jane may sett forth what might be the value of the Said house to the best of her Judgment when your Orator first demanded of them the said John and Jane Bray that he might pull it down and Carry it away. And may true and distinct answer make to all and Singular the premises as if the Same were here again particularly repeated and interrogated, May it please your honours to grant unto your Orator the Pro [torn] Issuing out of this honourable Court to be directed to the said Jane Bray [torn] aforesaid thereby Com-anding her at a certain Day and un[torn] personally to be and appear before your honours in this honourable Court then [torn] Singular the Premisses and further to Stand to and abide such order and decree therein as to your [torn] shall seem agreeable with equity and good Conscience.
Wigington pro Complainant
And your Orator as in Duty Bound shall ever .Pray etc.

 Resolved “That John Seabrooke pay to Okala and his men ra Hatchets or the Vallue there of for Building his house” (JCHA, 1J02, p. ai).